Citation Nr: 1204785	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  06-18 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to VA compensation benefits under 38 U.S.C.A. § 1151 for the postoperative residuals of gallbladder surgery. 

2.  Entitlement to VA compensation benefits under 38 U.S.C.A. § 1151 for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to January 1973. 

This case is before the Board of Veterans' Appeals (Board) on appeal from January 2005, April 2005 and January 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle.  The Veteran testified at a travel Board hearing before the undersigned in August 2010.  A transcript of the hearing is of record.  In March 2011, the Board referred the case to the Veterans Health Administration (VHA) for an advisory medical opinion. 


REMAND

Unfortunately, additional development is required before the Veteran's claims are decided. 

Additional evidence (including VA treatment records dated in 2011) was received in October 2011, subsequent to the issuance of the December 2009 Supplemental Statement of the Case (SSOC), which has not been reviewed by the RO in conjunction with the issues on appeal.  In an October 2011 statement, the Veteran specifically stated that RO consideration of the additional evidence was not waived.  Accordingly, the RO must readjudicate the claim based on this new evidence.  38 C.F.R. § 20.1304(c) (2011). 

Accordingly, the case is REMANDED for the following action:

1. After undertaking any further development deemed warranted, readjudicate the 1151 issues on appeal.  If any benefit sought on appeal is not granted, issue an SSOC that includes a review of all pertinent evidence submitted since the December 2009 SSOC.  Then, afford the Veteran the requisite opportunity to respond. 

2.  The case should then be returned to the Board for further appellate consideration. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


